DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 3, 8, 11, 13 and 16-18 have been amended.  Claims 1-20 are rejected.
The instant application claims priority to provisional application No. 62/779,872 filed on 12/14/2018.
The instant application is a 371 of application No. PCT/US19/61350 filed on 11/14/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 10-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley et al., Patent Application Publication No. 2004/0250236 (hereinafter O’Malley) in view of Ma .

Regarding claim 1, O’Malley teaches
A computer-implemented method comprising: intercepting, by a first application (O’Malley Paragraph [0033], window displayed on the CRT and generated by CAD), a drag and drop event in response to an image resource used in a second application being dragged to the first application (O’Malley Paragraph [0037], design engineer can drag the 3D model of the part 242 from window 240 using a pointing device and drop the part 242 in the modeling portion of a window generated by CAD modeling software), wherein the image resource corresponds to a first product and is in a first file type (O’Malley Fig. 2B, shows the product along with the image, Paragraph [0072], user’s computer for that file type);
determining, by the first application and based on the drag and drop event (O’Malley Paragraph [0037], design engineer can drag the 3D model of the part 242 from window 240 using a pointing device and drop the part 242 in the modeling portion of a window generated by CAD modeling software), a first resource identifier associated with the image resource (O’Malley Fig. 2B, shows the image along with a name/identifier/URL for it);
retrieving, by the first application and in response to the drag and drop event (O’Malley Paragraph [0037], design engineer can drag the 3D model of the part 242 from window 240 using a pointing device and drop the part 242 in the modeling portion of a window generated by CAD modeling software),
O’Malley does not expressly disclose:
replacing, by the first application, a first file type 

However, Ma teaches:
replacing, by the first application, a first file type Ma Paragraph [0120], replacing a first base URL pointing to an original CDN with a second base),
a second resource based on the second resource identifier (Ma Paragraph [0120], replacing a first base URL pointing to an original CDN with a second base), wherein the second resource comprises information in the second file type that corresponds to the first product (Ma Paragraph [0120], replacing a first base URL pointing to an original CDN with a second base).
The claimed invention and Ma are from the analogous art of URL management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of O’Malley and Ma to have combined O’Malley and Ma.
The motivation to combine O’Malley and Ma is to improve organization by replacing a URL.  It would have been obvious to one of ordinary skill in the art to take the system of O’Malley and combine it with the URL replacing of Ma in order to obtain the predictable result of improving organization.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined O’Malley and Ma.
O’Malley does not expressly disclose:
wherein the second file type extension corresponds to a different second file type used by the first application; and
However, Onomura teaches:
wherein the second file type extension corresponds to a different second file type used by the first application (Onomura Paragraph [0014], a file name having a first extension, the first file including a first main image data created for recording based on a main image; creating a second file with a file name having a second extension different from the first extension, the second file including a second main image); and
The claimed invention and Onomura are from the analogous art of systems using file extensions.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of O’Malley and Onomura to have combined O’Malley and Onomura.
The motivation to combine O’Malley and Onomura is to improve file processing by looking at extensions.  It would have been obvious to one of ordinary skill in the art to take the system of O’Malley and combine it with the extensions of Onomura in order to obtain the predictable result of improving file processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined O’Malley and Onomura.

Regarding claim 2, O’Malley in view of Ma and Onomura further teaches:
The method of claim 1, wherein the first application is a computer-aided design (CAD) application (O’Malley Paragraph [0037], design engineer can drag the 3D model of the part 242 from window 240 using a pointing device and drop the part 242 in the modeling portion of a window generated by CAD modeling software).

Regarding claim 3, O’Malley in view of Ma and Onomura further teaches:
The method of claim 2, wherein: the first file type O’Malley Fig. 2B, shows the image file), and
the second file type O’Malley Paragraph [0037], design engineer can drag the 3D model of the part 242 from window 240 using a pointing device and drop the part 242 in the modeling portion of a window generated by CAD modeling software (second file type)).
extension (Onomura Paragraph [0014], a file name having a first extension, the first file including a first main image data created for recording based on a main image; creating a second file with a file name having a second extension different from the first extension, the second file including a second main image)

Regarding claim 5, O’Malley in view of Ma and Onomura further teaches:
The method of claim 2, further comprising: generating, by the first application and automatically based on retrieving the second resource (O’Malley Paragraph [0038], window generated by CAD modeling software is shown, by a drag and drop operation), a CAD drawing comprising at least one element corresponding to the first product (O’Malley Paragraph [0038], window generated by CAD modeling software is shown, by a drag and drop operation).

Regarding claim 6, O’Malley in view of Ma and Onomura further teaches:
The method of claim 1, wherein the second application is a web browser application (O’Malley Fig. 2B, shows the second application being a web browser).

Regarding claim 7, O’Malley in view of Ma and Onomura further teaches:
The method of claim 1, wherein the first resource identifier and the second resource identifier are each uniform resource locators (URLs) (Ma Paragraph [0120], replacing a first base URL pointing to an original CDN with a second base).

Regarding claim 10, O’Malley in view of Ma and Onomura further teaches:
O’Malley Paragraph [0073], implemented as a drag and drop operation, whereby a CAD model can be dragged from a window generated by a supplier's web site and dropped into a window generated by CAD modeling software),
wherein the intercepting the drag and drop event comprises intercepting (O’Malley Paragraph [0073], implemented as a drag and drop operation, whereby a CAD model can be dragged from a window generated by a supplier's web site and dropped into a window generated by CAD modeling software), by the drop event handler associated with the first application, the drag and drop event (O’Malley Paragraph [0073], implemented as a drag and drop operation, whereby a CAD model can be dragged from a window generated by a supplier's web site and dropped into a window generated by CAD modeling software).

Regarding claim 11, O’Malley teaches:
An apparatus comprising: one or more processors (O’Malley Paragraph [0029], the CPU 102 can include a Pentium-based processor); and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to (O’Malley Paragraph [0071], processor will receive instructions and data from a read-only memory and/or a random access memory):
intercept, by a first application (O’Malley Paragraph [0033], window displayed on the CRT and generated by CAD), a drag and drop event in response to an image resource used in a second application being dragged to the first application (O’Malley Paragraph [0037], design engineer can drag the 3D model of the part 242 from window 240 using a pointing device and drop the part 242 in the modeling portion of a window generated by CAD modeling software), wherein the image resource corresponds to a first product and is in a first file type (O’Malley Fig. 2B, shows the product along with the image, Paragraph [0072], user’s computer for that file type);
determine, by the first application and based on the drag and drop event (O’Malley Paragraph [0037], design engineer can drag the 3D model of the part 242 from window 240 using a pointing device and drop the part 242 in the modeling portion of a window generated by CAD modeling software), a first resource identifier associated with the image resource (O’Malley Fig. 2B, shows the image along with a name/identifier/URL for it);
retrieve, by the first application and in response to the drag and drop event (O’Malley Paragraph [0037], design engineer can drag the 3D model of the part 242 from window 240 using a pointing device and drop the part 242 in the modeling portion of a window generated by CAD modeling software),
O’Malley does not expressly disclose:
replace, by the first application, a first file type 
a second resource based on the second resource identifier, wherein the second resource comprises information in the second file type that corresponds to the first product.
However, Ma teaches:
replace, by the first application, a first file type Ma Paragraph [0120], replacing a first base URL pointing to an original CDN with a second base),
a second resource based on the second resource identifier (Ma Paragraph [0120], replacing a first base URL pointing to an original CDN with a second base), wherein the second resource comprises information in the second file type that corresponds to the first product (Ma Paragraph [0120], replacing a first base URL pointing to an original CDN with a second base).
The claimed invention and Ma are from the analogous art of URL management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of O’Malley and Ma to have combined O’Malley and Ma.
The motivation to combine O’Malley and Ma is to improve organization by replacing a URL.  It would have been obvious to one of ordinary skill in the art to take the system of O’Malley and combine it with the URL replacing of Ma in order to obtain the predictable result of improving organization.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined O’Malley and Ma.
O’Malley does not expressly disclose:
wherein the second file type extension corresponds to a different second file type used by the first application; and
However, Onomura teaches:
wherein the second file type extension corresponds to a different second file type used by the first application (Onomura Paragraph [0014], a file name having a first extension, the first file including a first main image data created for recording based on a main image; creating a second file with a file name having a second extension different from the first extension, the second file including a second main image); and
The claimed invention and Onomura are from the analogous art of systems using file extensions.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of O’Malley and Onomura to have combined O’Malley and Onomura.
The motivation to combine O’Malley and Onomura is to improve file processing by looking at extensions.  It would have been obvious to one of ordinary skill in the art to take the system of O’Malley and combine it with the extensions of Onomura in order to obtain the predictable result of improving file processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined O’Malley and Onomura.

Regarding claim 12, O’Malley in view of Ma and Onomura further teaches:
The apparatus of claim 11, wherein the first application is a computer-aided design (CAD) application (O’Malley Paragraph [0037], design engineer can drag the 3D model of the part 242 from window 240 using a pointing device and drop the part 242 in the modeling portion of a window generated by CAD modeling software).

Regarding claim 14, O’Malley in view of Ma and Onomura further teaches:
The apparatus of claim 12, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: generate, by the first application and automatically based on retrieving the second resource (O’Malley Paragraph [0038], window generated by CAD modeling software is shown, by a drag and drop operation), a CAD drawing comprising at least one element corresponding to the first product (O’Malley Paragraph [0038], window generated by CAD modeling software is shown, by a drag and drop operation).

Regarding claim 15, O’Malley in view of Ma and Onomura further teaches:
The apparatus of claim 12, wherein the first resource identifier and the second resource identifier are each universal resource locators (URLs) (Ma Paragraph [0120], replacing a first base URL pointing to an original CDN with a second base).

Claims 4, 13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley in view of Ma, Onomura and Yamazaki et al., Patent Application Publication No. 2008/0297847 (hereinafter Yamazaki).

Regarding claim 4, O’Malley in view of Ma and Onomura teaches parent claim 2.
O’Malley in view of Ma and Onomura does not expressly disclose:
the second resource comprises a stencil that corresponds to the first product.
However, Yamazaki teaches:
the second resource comprises a stencil that corresponds to the first product (Yamazaki Paragraph [0133], from a part stencil window 53 on the CAD screen (product generating mode) 52).
The claimed invention and Yamazaki are from the analogous art of CAD systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of O’Malley and Yamazaki to have combined O’Malley and Yamazaki.
The motivation to combine O’Malley and Yamazaki is to improve the displaying of data by displaying a stencil.  It would have been obvious to one to ordinary skill in the art to take the system of O’Malley and combine it with the stencil of Yamazaki in order to obtain the predictable result of improving the displaying of data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined O’Malley and Yamazaki.

Regarding claim 13, O’Malley in view of Ma and Onomura teaches parent claim 12.
O’Malley in view of Ma and Onomura further teaches:
the first file type O’Malley Fig. 2B, shows the image file),
the second file type O’Malley Paragraph [0037], design engineer can drag the 3D model of the part 242 from window 240 using a pointing device and drop the part 242 in the modeling portion of a window generated by CAD modeling software (second file type)), and
extension (Onomura Paragraph [0014], a file name having a first extension, the first file including a first main image data created for recording based on a main image; creating a second file with a file name having a second extension different from the first extension, the second file including a second main image)
O’Malley in view of Ma and Onomura does not expressly disclose:
the second resource comprises a stencil that corresponds to the first product.
However, Yamazaki teaches:
the second resource comprises a stencil that corresponds to the first product (Yamazaki Paragraph [0133], from a part stencil window 53 on the CAD screen (product generating mode) 52).
The claimed invention and Yamazaki are from the analogous art of CAD systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of O’Malley and Yamazaki to have combined O’Malley and Yamazaki.
The motivation to combine O’Malley and Yamazaki is to improve the displaying of data by displaying a stencil.  It would have been obvious to one to ordinary skill in the art to take the system of O’Malley and combine it with the stencil of Yamazaki in order to obtain the predictable result of improving the displaying of data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined O’Malley and Yamazaki.

Regarding claim 17, O’Malley teaches:
One or more non-transitory computer-readable media storing instructions that, when executed by at least one processor, cause a computer system to perform steps comprising (O’Malley Paragraph [0071], processor will receive instructions and data from a read-only memory and/or a random access memory):
intercepting, by a computer-aided design (CAD) application (O’Malley Paragraph [0033], window displayed on the CRT and generated by CAD), a drag and drop event in response to an image resource used in a web browser application being dragged to the CAD application (O’Malley Paragraph [0037], design engineer can drag the 3D model of the part 242 from window 240 using a pointing device and drop the part 242 in the modeling portion of a window generated by CAD modeling software), wherein the image resource corresponds to a first product and is in a first file type (O’Malley Fig. 2B, shows the product along with the image, Paragraph [0072], user’s computer for that file type);
determining, by the CAD application and based on the drag and drop event (O’Malley Paragraph [0037], design engineer can drag the 3D model of the part 242 from window 240 using a pointing device and drop the part 242 in the modeling portion of a window generated by CAD modeling software), a first uniform resource locator (URL) associated with the image resource (O’Malley Fig. 2B, shows the image along with a URL for it);
O’Malley does not expressly disclose:
replacing, by the CAD application, a first file type 
However, Ma teaches:
replacing, by the CAD application, a first file type Ma Paragraph [0120], replacing a first base URL pointing to an original CDN with a second base),
The claimed invention and Ma are from the analogous art of URL management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of O’Malley and Ma to have combined O’Malley and Ma.
The motivation to combine O’Malley and Ma is to improve organization by replacing a URL.  It would have been obvious to one of ordinary skill in the art to take the system of O’Malley and combine it with the URL replacing of Ma in order to obtain the predictable result of improving organization.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined O’Malley and Ma.
O’Malley does not expressly disclose:
wherein the second file type extension corresponds to a different second file type used by the CAD application;
However, Onomura teaches:
wherein the second file type extension corresponds to a different second file type used by the CAD application (Onomura Paragraph [0014], a file name having a first extension, the first file including a first main image data created for recording based on a main image; creating a second file with a file name having a second extension different from the first extension, the second file including a second main image);
The claimed invention and Onomura are from the analogous art of systems using file extensions.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of O’Malley and Onomura to have combined O’Malley and Onomura.
The motivation to combine O’Malley and Onomura is to improve file processing by looking at extensions.  It would have been obvious to one of ordinary skill in the art to take the system of O’Malley and combine it with the extensions of Onomura in order to obtain the predictable result of improving file processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined O’Malley and Onomura.
O’Malley does not expressly disclose:
retrieving, by the CAD application and in response to the drag and drop event, a stencil resource corresponding to the first product based on the second 
generating, by the first application and automatically based on retrieving the stencil resource, a CAD drawing comprising at least one element corresponding to the first product.
However, Yamazaki teaches:
retrieving, by the CAD application and in response to the drag and drop event (Yamazaki Paragraph [0133], drawing graphic of a part required for the product drawing is pasted onto the CAD screen), a stencil resource corresponding to the first product based on the second Yamazaki Paragraph [0133], a part stencil window 53 on the CAD screen (product generating mode) 52); and
generating, by the first application and automatically based on retrieving the stencil resource (Yamazaki Paragraph [0133], drawing graphic of a part required for the product drawing is pasted onto the CAD screen), a CAD drawing comprising at least one element corresponding to the first product (Yamazaki Paragraph [0133], a part stencil window 53 on the CAD screen (product generating mode) 52, drawing graphic of a part required for the product drawing is pasted onto the CAD screen).
The claimed invention and Yamazaki are from the analogous art of CAD systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of O’Malley and Yamazaki to have combined O’Malley and Yamazaki.
The motivation to combine O’Malley and Yamazaki is to improve the displaying of data by displaying a stencil.  It would have been obvious to one to ordinary skill in the art to take the system of O’Malley and combine it with the stencil of Yamazaki in order to obtain the predictable result of improving the displaying of data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined O’Malley and Yamazaki.

Regarding claim 20, O’Malley in view of Ma, Onomura and Yamazaki further teaches:
The computer-readable media of claim 17, wherein the instructions, when executed by the at least one processor, further cause the computer system to perform further steps comprising: registering, by the CAD application, a drop event handler associated with the drag and drop event (O’Malley Paragraph [0073], implemented as a drag and drop operation, whereby a CAD model can be dragged from a window generated by a supplier's web site and dropped into a window generated by CAD modeling software),
wherein the intercepting the drag and drop event comprises intercepting (O’Malley Paragraph [0073], implemented as a drag and drop operation, whereby a CAD model can be dragged from a window generated by a supplier's web site and dropped into a window generated by CAD modeling software), by the drop event handler associated with the CAD application, the drag and drop event (O’Malley Paragraph [0073], implemented as a drag and drop operation, whereby a CAD model can be dragged from a window generated by a supplier's web site and dropped into a window generated by CAD modeling software).

Claims 8, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley in view of Ma, Onomura and Tessman, JR. et al., Patent Application Publication No. 2007/0094263 (hereinafter Tessman).

Regarding claim 8, O’Malley in view of Ma and Onomura teaches parent claim 1.
O’Malley in view of Ma and Onomura does not expressly disclose:
wherein the image resource is stored on a first server and the second resource is stored on the same first server.
However, Tessman teaches:
wherein the image resource is stored on a first server and the second resource is stored on the same first server (Tessman Paragraph [0011], the storage location maybe identified based upon a first image identifier associated with a first storage facility and a directory and a second image identifier).
The claimed invention and Tessman are from the analogous art of image systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of O’Malley and Tessman to have combined O’Malley and Tessman.
The motivation to combine O’Malley and Tessman is to improve storage by storing items at the same storage location.  It would have been obvious to one of ordinary skill in the art to take the system of O’Malley and combine it with the storage location of Tessman in order to obtain the predictable result of improving storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined O’Malley and Tessman.

Regarding claim 9, O’Malley in view of Ma, Onomura and Tessman further teaches:
The method of claim 8, wherein the image resource and the second resource are stored in a same directory location on the first server (Tessman Paragraph [0011], the storage location maybe identified based upon a first image identifier associated with a first storage facility and a directory and a second image identifier).

Regarding claim 16, O’Malley in view of Ma and Onomura teaches parent claim 15.
O’Malley in view of Ma and Onomura does not expressly disclose:
the image resource is stored on a first server and the second resource is stored on the same first server, and
the image resource and the second resource are stored in a same directory location on the first server.
However, Tessman teaches:
the image resource is stored on a first server and the second resource is stored on the same first server (Tessman Paragraph [0011], the storage location maybe identified based upon a first image identifier associated with a first storage facility and a directory and a second image identifier), and
the image resource and the second resource are stored in a same directory location on the first server (Tessman Paragraph [0011], the storage location maybe identified based upon a first image identifier associated with a first storage facility and a directory and a second image identifier).
The claimed invention and Tessman are from the analogous art of image systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of O’Malley and Tessman to have combined O’Malley and Tessman.
The motivation to combine O’Malley and Tessman is to improve storage by storing items at the same storage location.  It would have been obvious to one of ordinary skill in the art to take the system of O’Malley and combine it with the storage location of Tessman in order to obtain the predictable result of improving storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined O’Malley and Tessman.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley in view of Ma, Onomura, Yamazaki and Tessman.

Regarding claim 18, O’Malley in view of Ma, Onomura and Yamazaki teaches parent claim 17.
O’Malley in view of Ma, Onomura and Yamazaki does not expressly disclose:
wherein the image resource is stored on a first server and the stencil resource is stored on the same first server.
However, Tessman teaches:
wherein the image resource is stored on a first server and the stencil resource is stored on the same first server (Tessman Paragraph [0011], the storage location maybe identified based upon a first image identifier associated with a first storage facility and a directory and a second image identifier).
The claimed invention and Tessman are from the analogous art of image systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of O’Malley and Tessman to have combined O’Malley and Tessman.
The motivation to combine O’Malley and Tessman is to improve storage by storing items at the same storage location.  It would have been obvious to one of ordinary skill in the art to take the system of O’Malley and combine it with the storage location of Tessman in order to obtain the predictable result of improving storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined O’Malley and Tessman.

Regarding claim 19, O’Malley in view of Ma, Onomura, Yamazaki and Tessman further teaches:
The computer-readable media of claim 18, wherein the image resource and the stencil resource are stored in a same directory location on the first server (Tessman Paragraph [0011], the storage location maybe identified based upon a first image identifier associated with a first storage facility and a directory and a second image identifier).

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 10/29/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Onomura reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164                                                                                                                                                                                         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164